HAYNES, Circuit Judge,
concurring and dissenting:
I concur in the court’s judgment reversing and remanding the district court’s judgment as to the claim based upon the full faith and credit clause; I further join in the reasoning of Sections I.A and I.B.l and 2 of the majority opinion. However, I would not reach the alternative ground discussed in Section I.B.3 of that opinion. Without addressing the merits (or lack thereof) of the equal protection argument, I respectfully dissent from the decision to reach that question for the reasons stated in the first paragraph of Section II.B of the dissent.